September 13, 2012




                                      JUDGMENT

                  The Fourteenth Court of Appeals
                           GARY D. WOMACK, Appellant

NO. 14-12-00660-CR
NO. 14-12-00661-CR
NO. 14-12-00662-CR
NO. 14-12-00663-CR                         V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________

       These causes were heard on the transcript of the record of the court below. The
record indicates that the appeals should be DISMISSED. The Court orders the appeals
DISMISSED in accordance with its opinion.

      We further order appellant pay all costs expended in the appeals.

      We     further   order   this    decision   certified   below       for   observance.